DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 16-28 are pending in this application.  Claims 1-15 have been cancelled.  Claims 17-28 have been added.   Claims 16-28 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 1748781) in view of West et al (US 5,985,349), Plochman (US 5208055), Glickstein et al (US 4034123), and Yokoyama et al (US 4997669). 
As to claim 16, Martin teaches the production of a preserved cheese comprising grinding cheese (e.g. cheddar, camembert, limburger, Swiss, Roquefort, cream cheese, cottage cheese), adding a liquid (e.g. milk, water), heating, and mixing to form a slurry (see entire patent, especially lines 26-51).  Martin teaches in the absence of an emulsifier (see lines 64-71).
The claims differ as to the freeze-drying of the product.
West et al teach a method for providing granules (particles) of natural cheese comprising shredding the cheese into elongated pieces, freezing the elongated pieces, placing the frozen elongated pieces in a vacuum chamber, drawing a vacuum in the vacuum chamber, and heating the frozen elongated pieces in the vacuum chamber to remove moisture from the frozen elongated pieces by freeze drying (column 2, lines 38-45; claims 1 and 3).  The shredded freeze-dried pieces are subjected to grinding to provide cheese granules (column 2, lines 45-46; claim 1).  West et al teach grinding is most easily affected through use of a shear type grinder such as a food mill (column 3, lines 15-16). West al. do not disclose the addition of any emulsifying salt throughout the process and there does not appear to be any emulsification. 
Plochman teach a process for preparing a freeze-dried cheese product comprising heating shredded cheese to melt, cooling, and freeze-drying (see entire patent).  Plochman (abstract) teach freezing the cohesive mixture for form a frozen mixture (i.e. a solid piece).
Glickstein et al teach a process for preparing a freeze-dried cottage cheese (see entire patent).
Yokoyama et al a process for preparing a freeze-dried cheese (see entire patent, especially claims 1 and 2).
It would have been obvious a person of ordinary skill in the art to use freeze drying as taught by West et al, Plochman, Glickstein et al, and Yokoyama et al  in that of Martin because the use of freeze drying in the preparation of cheese products is conventional in the art and provides for a shelf-stable product.
	As to claims 17 and 22-24, Martin and Plochman teach the application of heat, where the selection and manipulation of times and temperatures is within the skill of the art.
	As to claim 18, Martin and West et al teach grinding and shredding.
As to claims 19-21, the percent cheese solids would be obvious to that of Martin as the same components are used.
As to claims 25-27, Martin teaches the addition of milk, cream, and butter which serves to increase solids.  As set forth above, Martin teaches different cheeses including cheddar and Swiss.
	As to claim 28, Martin teaches the use of a homogenizer (lines 72-83).
	
JP -15874661 is cited as of interest to the claimed invention.

Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive.
Applicant argues that Martin does not teach physically disrupting the cheese before it reaches its melting point/glass transition temperature.
As set forth above, Martin teaches the production of a preserved cheese comprising grinding cheese (e.g. cheddar, camembert, limburger, Swiss, Roquefort, cream cheese, cottage cheese), adding a liquid (e.g. milk, water), heating, and mixing to form a slurry (see entire patent, especially lines 26-51).  Plochman teach a process for preparing a freeze-dried cheese product comprising heating shredded cheese to melt, cooling, and freeze-drying (see entire patent).  Plochman (abstract) teach freezing the cohesive mixture for form a frozen mixture (i.e. a solid piece).
Martin and Plochman teach the application of heat, where the selection and manipulation of times and temperatures is within the skill of the art.  
In the absence of a showing of unexpected results, Applicant is using known components and process step to obtain no more than expected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
July 12, 2022